Case 2:19-cv-00177-NDF Document 12 Filed 10/09/19 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF WYOMING

SECURITIES AND EXCHANGE )
COMMISSION, )
)
Plaintiff, )
) No. 19-cv-177-F
v. )
)
BRUCE A. HAUPTMAN and GRAND )
TETON CAPITAL MANAGEMENT, LLC, )
)
Defendants. )
)
DEFAULT JUDGMENT

The Plaintiff Securities and Exchange Commission (“SEC” or the “Commission”) has
moved for the entry of a Default Judgment on its Complaint to enforce compliance by the
defendants, Bruce A. Hauptman ("Hauptman") and Grand Teton Capital Management, LLC
(“GTCM” together “Defendants”), with a final Commission Order (the "Commission Order")
entered against them on June 29, 2018 pursuant to Section 209(d) of the Investment Advisers Act
of 1940 ("Advisers Act"), 15 U.S.C. § 80b-9(d) and Section 42(d) of the Investment Company
Act of 1940 (“Investment Company Act”), 15 U.S.C. § 80a-41(d). The Commission Order,
entitled Jn the Matter of Bruce A. Hauptman and Grand Teton Capital Management, LLC.,
Admin. Proc. File No. 3-18559, directed Hauptman and Grand Teton to jointly and severally
disgorge $121,026.49 and prejudgment interest of $20,413.35, plus interest accruing pursuant to
SEC Rule of Practice 600, 17 C.F.R. § 201.600, and Hauptman to pay a civil money penalty of

$160,000, plus interest accruing pursuant to 31 U.S.C. § 3717, and injunctive relief within ten
Case 2:19-cv-00177-NDF Document12 Filed 10/09/19 Page 2 of 4

(10) days from the date of the Commission Order. The Defendants having failed to respond to
the Complaint, and it appearing to the Court that such a Judgment should enter, it is hereby:
I.
ORDERED, ADJUDGED, AND DECREED that the Commission Order is enforced.
II.

FURTHER ORDERED, ADJUDGED, AND DECREED, that Defendants shall pay,
jointly and severally, $121,026.49 in disgorgement and prejudgment interest of $20,413.35, plus
interest accruing pursuant to SEC Rule of Practice 600, 17 C.F.R. § 201.600, until the entry of
this Judgment, and Hauptman shall pay a civil money penalty of $160,000, plus interest accruing
pursuant to 31 U.S.C. § 3717 until the entry of this Judgment. Following entry, post judgment
interest on the amounts owed shall accrue pursuant to 28 U.S.C. § 1961.

Il.

FURTHER ORDERED, ADJUDGED, AND DECREED, that Defendants shall make

payment in one of the following ways:

(1) Defendants may transmit payment electronically to the Commission, which will
provide detailed ACH transfer/Fedwire instructions upon request;

(2) Defendants may make direct payment from a bank account via Pay.gov through the
SEC website at http://www.sec.gov/about/offices/ofm.htm; or

(3) Defendants may pay by certified check, bank cashier’s check, or United States postal

money order, made payable to the Securities and Exchange Commission and hand-
delivered or mailed to:

Enterprise Services Center
Accounts Receivable Branch

HQ Bldg., Room 181, AMZ-341
6500 South MacArthur Boulevard
Oklahoma City, OK 73169
Case 2:19-cv-00177-NDF Document12 Filed 10/09/19 Page 3 of 4

Payments by check or money order must be accompanied by a cover letter identifying the
Defendants in this action making the payment, and the name of this Court and the docket
number of this action; a copy of the cover letter and check or money order must be sent to
Michael J. Roessner, Securities and Exchange Commission, 100 F Street, NE, Mail stop 5631,
Washington, DC 20549-0022.
IV.
FURTHER ORDERED, ADJUDGED, AND DECREED that Hauptman is:
(1) To cease and desist from committing or causing any violations and any future
violations of Sections 206(1), 206(2) , and 206(4) and Section 207 of the Advisers
Act, and Rules 206(4)-8(a)(1) and (a)(2) promulgated thereunder;

(2) barred from association with any broker, dealer, investment adviser, municipal
securities dealer, municipal advisor, transfer agent, or nationally recognized statistical
rating organization; and

(3) prohibited from serving or acting as an employee, officer, director, member of an
advisory board, investment adviser or depositor or, or principal underwriter for, a

registered investment company or affiliated person of such investment adviser, or
depositor, or principal underwriter;

and that GTCM is censured as provided in the Commission Order.

{Remainder of page intentionally left blank}
Case 2:19-cv-00177-NDF Document 12 Filed 10/09/19 Page 4 of 4

V.
FURTHER ORDERED, ADJUDGED, AND DECREED that the Court, subject to the
foregoing, may order such relief as may be necessary for enforcement of any order of this Court
as to disgorgement and prejudgment interest through civil contempt and/or other collection

procedures authorized by law.

VI.
FURTHER ORDERED, ADJUDGED, AND DECREED that the Court, subject to the
foregoing, may order such relief as may be necessary for enforcement of any order of this Court
as to the civil monetary penalty pursuant to the Federal Debt Collection Procedures Act, 28

U.S.C. §§ 3001 — 3308.

VIL.
FURTHER ORDERED, ADJUDGED, AND DECREED that the Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Judgment.

Yc

NANCY P. FREUDENTHAL
UNITED STATES DISTRICT JUDGE

Dated: October G, 2019

  
